Citation Nr: 1748634	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for radiculopathy.

5.  Entitlement to service connection for gynecological disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript is of record.

In September 2016, the Board remanded the appeal for further development.

At the time of the September 2016 remand, the issues of entitlement to service connection for a right knee disorder, a right hip disorder, and residuals of a right foot calcaneus fracture, were on appeal.  In an April 2017 rating decision, the AOJ granted service connection for patellofemoral syndrome, right knee; right trochanteric bursitis, right hip; and calcaneal stress fracture, right foot.  As the April 2017 rating decision represents a full grant of the benefits sought with respect to those issues, they are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The issues of entitlement to service connection for a lumbar spine disorder, radiculopathy, and a gynecological disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

At no time during the pendency of the appeal has the Veteran had a current left knee or right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in the notice that VA provided.  

In the August 2017 appellate brief, the Veteran's representative challenged the qualifications of "medical officer" at the Appeals Management Center who provided a June 2017 opinion.  Specifically, the representative alleged that the opinion provider was not competent to provide a medical opinion.  The representative argued that the examiner was not listed on a District of Columbia Department of Health website that shows the licensure status of medical professionals.  However, the web site does show that the "medical officer is a licensed podiatrist.  The Veteran was provided with VA examinations in February 2017, and these included essentially the same findings as were reported in the June 2017 opinion.  There has been no challenged to the qualifications of the medical professional who provided the earlier examination.

No other deficiency in the duty to assist has been alleged.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Analysis

The Veteran claims entitlement to service connection for a left knee and right ankle disabilities.  She attributes these disabilities to an in-service injury that occurred in January 2000 when she fell out of her bunk and fractured her right calcaneus.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. Allen v. Brown, 7 Vet. App. 439 (1995). Pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

Pertinent evidence of record includes the Veteran's service treatment records, VA treatment records, and VA examination reports and opinions.

In February 2000, following the Veteran's report of right ankle pain, radiological imaging revealed a stress fracture of the right calcaneus and a mild stress reaction of the right ankle.  A February 2002 service treatment record noted the Veteran's complaint of left knee pain.  Upon examination, there was slight subluxation of the left patella causing pain.

In connection with her claim for service connection, the Veteran underwent a VA examination in June 2009 to determine whether she suffered from a bilateral knee disability and whether such was related to her military service.  Despite her reports of pain in both knees, the examiner noted that X-rays showed no fracture or joint effusion, that the bony mineralization was unremarkable, and that the cartilage thickness was preserved.  The examiner noted that, despite the Veteran's subjective complaints, the objective findings failed to demonstrate a diagnosable knee disability.

A July 2009 VA treatment record noted the Veteran's request for treatment for bilateral ankle pain and bilateral knee pain.  With regard to her knees and ankles, the treatment provider noted a full range of motion, good joint stability, no swelling, and no deformity.  The assessment was bilateral ankle pain and bilateral knee pain.

In August 2009, the Veteran underwent another VA examination to determine whether she suffered from a right ankle disorder, and whether such was related to her military service.  The examiner noted in service treatment for right ankle problems.  The Veteran stated that her problems began after she fell out of her bunk and landed on her feet.  She stated that she twisted her ankle at the time of the injury.  Subsequently, she was placed on a physical profile.  With regard to her right ankle, the examiner noted February 2000 diagnoses of a stress fracture of the right calcaneus and a mild stress reaction of the right ankle.  Upon examination, X-rays of the right ankle were negative.  The examiner concluded that the Veteran's right ankle in-service sprain resolved without objective findings of residuals.

A March 2016 VA treatment record noted the Veteran's complaint of bilateral knee pain.  X rays revealed no bony, joint, or soft tissue abnormality.  The diagnosis was a normal left knee.

During the April 2016 hearing, the Veteran testified that she developed problems with her left knee in service as a result of a right calcaneal fracture that in turn caused problems in the knee when she was forced to run and shift weight before the fracture healed.  Left knee symptoms included a hot sensation and difficulty walking up stairs, grinding and clicking.  She had continued to experience pain on any type of activity.  She reported that the clicking was still present.  She had not yet been given a diagnosis for the knee disability.  With regard to her right ankle, she testified to ongoing problems with her right ankle after her in-service fall.  It continued to go out occasionally; she could not put pressure on it; it was painful and range of motion was limited.

In support of her claim, the Veteran submitted an April 2016 statement from Dr. M.C. who opined that her left knee pain was more likely than not related to her military service.  No further explanation or rationale was provided.  Also submitted was an undated statement from Dr. B.A. who noted that the Veteran's left knee was normal on X-ray. 

In another statement, received in November 2016, Dr. B.A. opined that, due to the stress fracture of the right calcaneus, the Veteran was on crutches for two weeks, and that she was on convalescence leave for thirty days thereafter.  Dr. B.A. opined that six weeks of improper gait would lead to problems of the legs and back joints.

In January 2017, the Veteran underwent another VA examination.  With regard to a right ankle disorder, the examiner stated that there was insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic condition or residuals.  With regard to her left knee, the examiner noted her in-service treatment and assessment of subluxation of the left patella.  The examiner then noted that there was insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic condition or residuals associated with the left knee.  The examiner noted that a MRI of the Veteran's left was normal, and concluded that the etiology of the left knee pain was unknown.

In June 2017, the AOJ obtained the previously mentioned opinion from its "medical officer."  She noted that the Veteran was competent to report first-hand issues, and that she was a credible witness.  With regard to her left knee and right ankle, the examiner noted her in-service treatment; however, the examiner opined that it was less likely than not that the Veteran suffered from a chronic left knee and/or right ankle disability given the absence of any objective medical evidence demonstrating a diagnosed disability.  The examiner based her opinion on the objective findings during the January 2017 VA examination.

The Board finds that service connection for a chronic left knee disorder and a chronic right ankle disorder cannot be established as record fails to demonstrate that the Veteran had current disabilities during the pendency of his claim.  Furthermore, the record does not contain recent diagnoses prior to when she filed her claim.   See McClain, supra; Romanowsky, supra.  In this regard, while the Veteran's treatment note her complaints of left knee and right ankle pain, her treatment records and the VA examination reports fail to demonstrate an actual disability underlying her complaints of pain.  

The Veteran has provided competent reports of her symptoms; but it would take medical expertise, including the interpretation of specialized testing to identify an underlying disability.  The Veteran is not shown to possess this knowledge and her testimony reflects that she did not know the diagnosis for her symptoms.  She also acknowledged in her testimony that medical professionals had not been unable to provide a diagnosis for the left knee or right ankle symptoms.  It is also clear that medical professionals have not subsequently been able to identify a current disability or diagnosis to ascribe to the symptoms.  In short, this is not a situation where her reports are sufficient to identify a current disability.  Cf. Jandreau v. Nicholson, at 1377.

Moreover, with respect to the Veteran's reports of left knee and right ankle pain, as noted above, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic left knee disorder and a chronic right ankle disorder.  As such, that doctrine is not applicable as to those issues, and her claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.


REMAND

In accordance with the Board's September 2016 remand, the Veteran underwent a VA examination in January 2017.  With regard to her lumbar spine and radiculopathy, the examiner noted a diagnosis of lumbar spondylosis with mild levoscoliosis, but stated that there was no evidence of radiculopathy.  The examiner opined that the Veteran's lumbar spine condition was less likely than not related to her military service.  The examiner noted that her service treatment records were silent with regard to her lumbar spine, that a 2009 X-ray did not reveal spondylosis, and that the incidental finding of mild levoscoliosis was developmental and there was no evidence of aggravation.

With regard to the Veteran's gynecological disorder, the examiner noted her total abdominal hysterectomy in December 2013.  The examiner opined that it was less likely than not that the Veteran's hysterectomy was due to her military service.  The examiner stated that her service treatment records were silent for a diagnosis and treatment of endometriosis, and that her hysterectomy was a result of endometriosis.  Later in the examination report, the examiner stated that there was insufficient evidence to warrant or confirm a current diagnosis of an acute or chronic gynecological disability.  As such, no opinion could be provided.

In a June 2017 opinion, the examiner stated that the Veteran's service treatment records were silent for any complaints, diagnoses, or treatment related to her lower back, and that there was no evidence of a low back disorder within one year from her discharge.  Ultimately, the examiner noted that spondylosis was a degenerative condition, and that it was less likely than not that the Veteran's lumbar spine disorder was related to her military service, but that it was more likely than not related to the normal aging process.  With regard to her radiculopathy, the examiner cited the January 2017 examination report, and noted that there was no evidence of a radiculopathy.  Thus, no further opinion was provided.

Pertinent to both the Veteran's claimed gynecological disorder and radiculopathy, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In this regard, as noted by the January 2017 examiner, the Veteran was suffering from endometriosis that ultimately led to her December 2013 hysterectomy.  Furthermore, neither the January 2017 or June 2017 examiner addressed the significance, if any, of February and March 2011 VA treatment records that note the Veteran's complaints of low back pain that radiated to her right leg.  A February 2011 assessment was right sciatica.  A March 2011 VA treatment record noted that straight leg raise was positive on the right side with the hip flexed at 90 degrees and the knee in full extension with dorsiflexion of the ankle.

Furthermore, with regard to the Veteran's lumbar spine disorder, the January 2017 and June 2017 opinions fail to address pertinent service treatment records.  Specifically, neither examiner addressed the fact that the Veteran was placed on a physical profile due to mechanical low back pain in January 2001.

As a result, the January 2017 and June 2017 opinions do not reflect consideration of all pertinent facts, and addendum opinions are necessary to resolve the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).

On remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file any relevant VA treatment records dated from February 7, 2017, to the present.

2.  Return the claims file to the VA examiner who conducted the January 2017 VA examinations.  The record and a copy of this Remand must be made available to the examiner.  If the January 2017 VA examiner is not available, the claims file should be provided to a medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Identify any lumbar spine disorder and any neurological disorders, including sciatica or radiculopathy; and any gynecological disorders, present at any point since November 2008.  These are considered current disabilities, even if the disability resolved prior to the examination.  

With regard to radiculopathy/sciatica, the examiner should address the significant of the February and March 2011 VA treatment records that note an assessment of right sciatica and a positive straight leg raise on the right side with the hip flexed at 90 degrees and the knee in full extension with dorsiflexion of the ankle.  

With regard to any gynecological disorder, the examiner should address any diagnosed disability prior to the Veteran's hysterectomy, as well as any residuals.

b)  For any lumbar spine disorder or gynecological disorder present since November 2008, is it at least as likely as not (a 50 percent or higher probability) that such had its onset during, or is otherwise related to, the Veteran's military service?

In this regard, the examiner should address the significance, if any, of the January 2000 service treatment record that noted that the Veteran was placed on a physical profile due to mechanical low back pain.  The examiner should also address the significance, if any, of any in-service treatment for gynecological problems, including treatment for vaginal bleeding.

b)  For any neurological disorder, to include radiculopathy or sciatica, present since November 2008, is at least as likely as not (a 50 percent or higher probability) that such is related to her lumbar spine disorder.

c)  If not, is at least as likely as not (a 50 percent or higher probability) that any neurological disorder, to include radiculopathy or sciatica, present since November 2008 has been aggravated by her lumbar spine disorder.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should take into consideration all of the evidence of record, to include Veteran's statements concerning in-service incurrence and symptoms in service and since, all post-service treatment, accepted medical principles, and objective medical findings.  The examiner should provide reasons for all opinions.

3.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


